          Case 1:20-cv-01854-JPO Document 5 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEKSEY BELYAKOV,
                                Plaintiff,
                                                                     20-CV-1854 (JPO)
                     -v-
                                                                          ORDER
 IKE BEHAR GROUP, LLC,
                                Defendant.


J. PAUL OETKEN, District Judge:

       Defendant was served on March 10, 2020. However, no appearance has been entered on

Defendant’s behalf, and no response to the complaint has been filed in the allotted time. Plaintiff

has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendant or its counsel regarding a response to

the complaint.

       If Plaintiff fails by May 15, 2020, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendant, the action may be dismissed for failure

to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: April 30, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
